ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 7 February 2022 for the application filed 5 January 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 15 February 2022 as follows: 
Claim 1. A flight vehicle comprising: 
a multirotor drone; 
a first protrusion above and mechanically connected to the drone; 
a second protrusion below and mechanically connected to the drone; 
a shaft mechanically coupling the first protrusion and the second protrusion, at opposite respective ends of the shaft; 
wherein the first protrusion is a lift-producing protrusion; 
wherein the drone is coupled to the shaft between the ends of the shaft[.]; 
wherein the first protrusion and the second protrusion have the same shape and provide substantially the same drag; and 
wherein the drone is coupled to the shaft at a joint, allowing the drone to tilt relative to the shaft.
Claim 10. (Cancelled)
Claim 11. The flight vehicle of claim 1, wherein the joint is a one degree-of- freedom joint.
Claim 12. The flight vehicle of claim 1, wherein the joint is a two degrees- of-freedom joint.
Claim 13. (Cancelled)
Claim 14. (Cancelled)
Claim 19: A method of operating a negatively-buoyant flight vehicle, the method comprising: 
providing lift from a top protrusion of the flight vehicle that is lighter than air; 
providing additional lift from propellers of a drone that is below the top protrusion; 
wherein the top protrusion provides more lift than the drone[.]; 
providing a second protrusion below and mechanically connected to the drone; 
providing a shaft mechanically coupling the top protrusion and the second protrusion, at opposite respective ends of the shaft; 
wherein the drone is coupled to the shaft between the ends of the shaft[.]; 
wherein the top protrusion and the second protrusion have the same shape and provide substantially the same drag; and
wherein the drone is coupled to the shaft at a joint, allowing the drone to tilt relative to the shaft.
Claim 24. (New) A flight vehicle comprising: 
a multirotor drone; 
a first protrusion above and mechanically connected to the drone; 
a second protrusion below and mechanically connected to the drone; 
a shaft mechanically coupling the first protrusion and the second protrusion, at opposite respective ends of the shaft; 
wherein the first protrusion is a lift-producing protrusion;
wherein the drone is coupled to the shaft between the ends of the shaft; 
wherein the first protrusion and the second protrusion have the same shape and provide substantially the same drag;  
wherein the drone is fixedly attached to the shaft; and 
further comprising a drift brake that provides thrust orthogonal to lift provided by the drone.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 7 February 2022, with respect to claims 1-7, 10-14, 16-19 and 21-23 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-7, 10-14, 16-19 and 21-23 have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 11-12, 16-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a multirotor drone; a first protrusion above and mechanically connected to the drone; a second protrusion below and mechanically connected to the drone; a shaft mechanically coupling the first protrusion and the second protrusion, at opposite respective ends of the shaft; wherein the first protrusion is a lift-producing protrusion; wherein the drone is coupled to the shaft between the ends of the shaft; wherein the first protrusion and the second protrusion have the same shape and provide substantially the same drag; and wherein the drone is coupled to the shaft at a joint, allowing the drone to tilt relative to the shaft” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus/method as claimed in claim X is neither anticipated nor made obvious by the prior art of record.  Claims XXX depend from claim X and are therefore also found allowable.
Regarding Claim 19, the prior art of record fails to disclose or teach “providing lift from a top protrusion of the flight vehicle that is lighter than air; providing additional lift from propellers of a drone that is below the top protrusion; wherein the top protrusion provides more lift than the drone; providing a second protrusion below and mechanically connected to the drone; providing a shaft mechanically coupling the top protrusion and the second protrusion, at opposite respective ends of the shaft; wherein the drone is coupled to the shaft between the ends of the shaft; wherein the top protrusion and the second protrusion have the same shape and provide substantially the same drag; and wherein the drone is coupled to the shaft at a joint, allowing the drone to tilt relative to the shaft” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 19 is neither anticipated nor made obvious by the prior art of record.  
Regarding Claim 24, the prior art of record fails to disclose or teach “a multirotor drone; a first protrusion above and mechanically connected to the drone; a second protrusion below and mechanically connected to the drone; a shaft mechanically coupling the first protrusion and the second protrusion, at opposite respective ends of the shaft; wherein the first protrusion is a lift-producing protrusion; wherein the drone is coupled to the shaft between the ends of the shaft; wherein the first protrusion and the second protrusion have the same shape and provide substantially the same drag;  wherein the drone is fixedly attached to the shaft; and further comprising a drift brake that provides thrust orthogonal to lift provided by the drone” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 24 is neither anticipated nor made obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        15 February 2022